{¶ 76} I agree with the majority's disposition of the first, second, third, and sixth assignments of error. Although I do not agree that all of the prosecution's statements and arguments to the jury are permissible, they do not rise to the level of plain error. Moreover, all of the errors, even in the aggregate, do not demonstrate the prejudice necessary for reversal, and therefore I, too, would overrule the fourth assignment of error. Similarly, although counsel should have objected to some of the prosecution's argument and statements, defendant has not shown the outcome of the trial likely would have been different; absent evidence of prejudice, I would overrule the fifth assignment of error. Accordingly, I concur in the majority's affirming the judgment of the trial court.